Citation Nr: 1126121	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as a "child" of the Veteran for the purpose of receiving VA benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty July 1943 to April 1946.  He died in May 2007.  The appellant is his daughter.

This matter is before the Board of Veterans' Appeals' (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The appellant became permanently incapable of self-support prior to attaining 18 years of age.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the "child" of the Veteran for the purpose of receiving VA benefits have been met.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  38 C.F.R. § 3.356(b)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that she is entitled to VA benefits as the "helpless child" of the Veteran because she became disabled and incapable of self-support prior to attaining the age of 18.  In several written statements, she indicated that she was born legally blind and with a heart defect.  She has asserted that that the State of New York classified her as legally blind and disabled before she attained the age of 18 and that she was awarded disability benefits based upon her father's Social Security benefits because she was determined to be disabled prior to the age of 18.

The record reflects that the appellant was born on July [redacted], 1953, and attained the age of 18 years on July [redacted], 1971.  

The Board notes that in a case such as this the, "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For the purpose of initially establishing "helpless child" status, the claimant's condition subsequent to her 18th birthday is not relevant unless a finding is made that she was permanently incapable of self- support as of her 18th birthday.  Id.  If the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Id.

After careful consideration, the Board finds that the appellant did become permanently incapable of self- support before reaching the age of 18 years. 

Social Security Administration (SSA) records indicate that she became disabled on March 13, 1959, and received benefits on the record of her father, the Veteran.  SSA records also indicate that the appellant received disability on her father's record as a disabled adult child for blindness and low vision.  

A December 1998 verification of legal blindness indicates that the appellant was registered as legally blind with the Commission for the Blind and Visually Handicapped in accordance with New York State Law, Section 8704.

A June 2007 letter from the SSA indicates that records indicated that the appellant previously received benefits on the record of the Veteran as a disabled child who became disabled on March 16, 1959, but that the benefits were terminated due to the appellant's marriage.  It appears that the benefits were subsequently reinstated after her marriage ended.

SSA records regarding the appellant's employment history reflect that she provided information to SSA in March 1993 in connection with a review by SSA to determine whether her SSA benefits should be continued.  She reported that she was employed at various locations from 1989 to 1993 and that her job duties were not different from others who held the same job title.  Specifically, the appellant's duties were not modified to accommodate her disabilities, to include shorter hours, different pay scale, fewer or easier duties, extra help, lower production, lower quality, or frequent absences.  The appellant also noted that she did not require any special expenses related to her disability.  However, the records also reflect that the periods of employment were brief and sometimes part time.  The information provided by the appellant did not result in the termination of her SSA benefits.

In the Board's opinion the evidence satisfactorily establishes that the appellant is currently unable to support herself as a result of blindness and that this condition has been present since before her 18th birthday.  Moreover, although the appellant did work during the period from 1989 to 1993, she was only employed intermittently for short periods of time.  Each of her attempts at working were apparently unsuccessful.  Significantly, her intermittent periods of employment did not result in the termination of her SSA benefits.  Therefore, the Board concludes that the intermittent periods of employment due not rebut the permanent incapability of self-support otherwise shown by the evidence of record.  See 38 C.F.R. § 3.356(b)(2).  Accordingly, the Board concludes that the appellant was permanently incapable of self-support prior to her 18th birthday.


ORDER

Entitlement to recognition as a "child" of the Veteran for the purpose of receiving VA benefits is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


